DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, an inherency argument regarding the presence of the first voltage threshold in Baeuerle was never made (Remarks, page 10).  The art rejection clearly pointed to the obviousness of the Baeuerle 12v battery (11) being at a voltage that was lower than a threshold of 100v or 1000v.  
The Applicant then states that “Baeuerle would not necessarily teach or suggest a measurement or comparison of a measured voltage to make a determination” (Remarks, page 10).  The “necessarily” argument is part of an inherency determination, which was not made.  Even so, the art rejection very clearly pointed to the lack of any measurement or comparison in the claim (see Non-Final 11/10/20, page 5).  The Applicant’s argument is directed to unclaimed subject matter.  
Also, no Official Notice was used, as there was no modification of the reference.  The claim only broadly recited the first voltage threshold without binding it by any range of values.  Numbers exist to infinity and there are obviously numbers higher than the numerical value of the Baeuerle battery (12 volts). 
Claim 1 has been amended to recite “the first voltage threshold comprises a discharge voltage threshold below which the load cannot function”.  The Applicant 
First, it is unclear how one threshold can comprise another.  The art rejection cited the obviousness of having a 1000v first threshold voltage.  Such a high number “comprises” a lower number, like 1v, below which a load cannot function.  
Second, the discharge voltage threshold is never used within the claim.  The controller only operates the switch in response to a determination of the first voltage threshold. 
Third, the load is not defined.  Different loads would have different threshold at which they do not function, thereby changing the value of the discharge voltage threshold.  This demonstrates that the skilled artisan would have understood how to change the discharge voltage threshold without affecting the structure of the apparatus.  As the load is not a claimed limitation, switching loads would not require a modification of the prior art references. 
Fourth, broadly reciting a threshold and then narrowly defining it, within the same claim, is indefinite.  MPEP §2173.05(C)(I).  If the Applicant intends for the threshold to only be defined as the voltage below which a load cannot function, then this should be the only threshold recited in the claim.  For the purpose of the art rejection, the amended limitation will not be interpreted as a narrowing limitation, but as a statement that one numerical value (threshold) comprises another.  In other words, a bigger number comprises a smaller number (1000v comprises 1v). 

Regarding claim 11, the Applicant’s comments regarding the breaking the coupling “completely” are not persuasive (Remarks, page 13).   It is unclear why the Applicant reproduces Yamada figure 4, as figures 2 and 6 were cited against claim 12.  Regardless, the use of a relay to prevent current backflow (which would then also completely disconnect the battery from the load) is known in the art.  The Applicant is directed to Oliveira (US 2002/0024784; fig 1 and par 15) and Kopera (US 5,519,557; fig 3 and col. 4).  The art rejection below relies on Kopera to modify the Baeuerle diode (15).  Yamada is withdrawn as a reference. 
Regarding claim 19, in response to the Applicant’s comments regarding the nominal voltage of a 12v battery (Remarks, page 14), the Examiner has reworded the art rejection to replace the “obviously at or below 12v” with “obviously at or below 1000v”.  The slight deviations in the maximum charge of a 12v will not affect the determination that it is obviously below 1000v.   A similar change in made in the art rejection of claim 1. 

Claim Objections
Claim 1 is objected to because there is no antecedent basis in the claim for the limitation of “the load” (line 12).  The first time a limitation is introduced, it should be preceded by “a” or “an”.  
Claim 6 is objected to because it is unclear how the limitations are supposed to be read in view of the amendments to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle (US 2007/0132313) in view of Dougherty (US 7,119,518). 
With respect to claim 1, Baeuerle discloses an apparatus (figure 1; all text) for providing voltage support for an output of a battery system, comprising: 
a first branch comprising a first capacitor (17) with a positive terminal of the first capacitor coupled to a positive terminal of a battery; 
a second branch comprising a second capacitor (16) with a negative terminal of the second capacitor to ground (shown in figure); 
a third branch comprising the battery (11), the positive terminal of the battery further coupled to the positive terminal of the second capacitor and an 
connecting switches (18-19) configured to connect the positive terminal of the first capacitor to the negative terminal of the second capacitor in one configuration (this configuration is shown in the figure; see also par 16) and disconnect the positive terminal of the first capacitor from the negative terminal of the second capacitor in a second configuration (when switch 18-19 positions are changed, the capacitors will be in parallel; see par 16, lines 1-6); and 
a controller (20) configured to: 
determine that a voltage of the output of the battery is at or below a first voltage threshold (the battery 11 is a 12v battery; it is obviously at or below 1000v), 
detect a current demand event at a load (par 16), and 
connect the positive terminal of the first capacitor to the negative terminal of the second capacitor through the connecting switches in response to (1) a determination that the voltage of the output of the battery is at or -2-Application No.: 15/481804Filing Date:April 7, 2017below the first voltage threshold and (2) detecting the current demand event at the load (par 16, lines 7-11), such that: the first capacitor and the second capacitor are connected in series to the load (as shown in figure), a sum of the outputs from the series connected first and second capacitors is in parallel with the output from the battery (obvious result of 
wherein the first voltage threshold comprises a discharge voltage threshold below which the load cannot function (the 1000v first voltage threshold “comprises” a 1v threshold, below which an unclaimed load cannot function; see below for more analysis).
Baeuerle discloses a battery and a capacitor network coupled in parallel to a load (through an output node).  The Baeuerle battery is a 12v battery and there obviously exists a number that is always higher than the voltage potential of the Baeuerle battery.  For example, the first voltage threshold may be considered as 1000v.  \
The claim only broadly recites that the “controller is configured to configured that a voltage of the output of the battery is at or below a first threshold voltage”.  The claim does not recite: 1) the structure for making this determination (i.e. a comparator), it only broadly happens within the controller; or 2) any consequence for the voltage being above the first threshold voltage.  This threshold will never be exceeded and thus the Baeuerle controller would always “determine” that it is below the threshold. 
The claim has been amended to recite that the first voltage threshold “comprises” a discharge voltage threshold.  As noted above, there are five issues with this phrase that have not been addressed by the Applicant.  For the purpose of the art rejection, the 
Alternatively, the discharge voltage threshold is a result effective variable.  MPEP §2144.05.  It is entirely dependent on the load being used.  Thus, it would have been obvious to the skilled artisan to select a load so that Baeuerle operates its first switch when the battery voltage is not high enough to allow the load to operate properly.  Furthermore, the load is not a claimed limitation.  This further supports the obviousness of changing the load to change the threshold.  This also means that changing the load does not require a separate §103 analysis and citations to supporting references for loads with other thresholds.  
Baeuerle discloses that the controller is configured to detect a current demand event at the load (par 16).  When the load (14) is active, the controller connects the capacitors to place them in series in order to double their voltage.  The limitations after “such that” in claim 1 are obvious results of the series/parallel structure of the capacitor arrangement.  
Baeuerle discloses the three branches and that the capacitors are placed in series or parallel by operating switches.  Baeuerle does not expressly disclose the first/second branches comprise a first/second charging circuit or that there is a single connecting switch that is opened/closed to control the parallel/series connection of the capacitors.   Dougherty discloses an apparatus (figure 1, 3-4; col. 2-7) for providing voltage support for an output of a battery system, comprising: 
a first branch comprising a first capacitor (C2) and a first charging circuit (Q2 and/or the resistance on the conductors on either side of Q2), the first 
a second branch comprising a second capacitor (C1) and a second charging circuit (Q1 and/or the resistance on the conductors on either side of Q1), the second charging circuit coupling a negative terminal of the second capacitor to ground; 
a third branch comprising the battery (“Battery”), the positive terminal of the battery further coupled to the positive terminal of the second capacitor and an output node (top of R1), wherein the first and second branches are connected in parallel with one another and the third branch (see figure 1) and wherein outputs from the first branch, the second branch, and the third branch are connected to the load through the output node (see figure 1); and
a connecting switch (Q3) configured to connect the positive terminal of the first capacitor to the negative terminal of the second capacitor when the connecting switch is closed (see fig 4) and disconnect the positive terminal of the first capacitor from the negative terminal of the second capacitor when the connecting switch is open (see fig 3).
Dougherty discloses a series/parallel capacitor system that is controlled by using a single switch (instead of two, as taught by Baeuerle).  The specification (par 46, 48 and 54) discloses that the charging circuit can be a transistor, resistor, or “alternative devices” (that aren’t defined).  Dougherty discloses that they charging circuits are transistors (Q1, Q2) and/or the resistances of the conductors around the transistors. 

With respect to claim 6, Baeuerle discloses the first threshold voltage is approximately a maximum discharge voltage threshold of the battery (12v).  
The Applicant does not define the numerical limits for “approximately”.  If the Baeuerle first threshold voltage is 50v, then this is “approximately” the 12v maximum discharge voltage threshold of the 12v battery.  As discussed above, the claims do not recite any actual comparison that occurs within the controller (only a “determining”), and there is never an instance in which the battery voltage exceeds this threshold.
Furthermore, the Applicant does not explain how the first voltage threshold both “comprises a discharge voltage threshold” and “is approximately a maximum discharge voltage threshold”. 
With respect to claims 8-9, Baeuerle discloses a current blocking circuit (diode 15) configured to block a reverse current from the second capacitor to the battery.  
.
Claims 2, 12, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Dougherty and Yamada (US 5,726,505).
With respect to claims 2 and 12, Baeuerle discloses the battery is connected to a diode (15) to isolate the battery from the load when the capacitors are in series (par 17).  Baeuerle does not expressly disclose the battery is disconnected via a first switch.  Yamada (fig 2 or 6) discloses that it is commonly known in the art to place a switch (5 or La) in parallel with a diode (4) leading from a source to a load, so that the diode can be bypassed when forward biased (to save power by avoiding the 0.7v drop).
Baeuerle and Yamada are analogous because they are from the same field of endeavor, namely diodes to prevent reverse current flowing to a DC source.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Baeuerle diode (15) to include a parallel switch, as taught by Yamada.  The motivation for doing so would have been to maintain the benefits of preventing reverse current flow while avoiding the negative effects of the forward biasing voltage drop. 
Claim 2 does not require the disconnect to be “completely”, as amended in claim 11.  Yamada is maintained as a reference in the art rejection of claim 2 (instead of 
With respect to claim 22, the references combine to disclose a second switch (Yamada 5 or La) between the output of the battery and a positive terminal of the second capacitor.  The combination’s controller would be further configured to open the second switch when the voltage of the output of the battery is at or below a first voltage threshold.  
The combination teaches that the switched is opened when the diode is reverse biased.  Baeuerle discloses that the diode is reverse biased when the load is active (par 17).  When the load is active, and the combination’s switch is opened, the battery voltage is at or below its first voltage threshold (12v; as discussed above, the battery voltage would never be above this threshold).
With respect to claim 24, Yamada discloses the second switching element between the cathode and anode of a current blocking device (a diode). When combined, this Yamada second switch would be placed in parallel to the Baeuerle diode (15).  The combination teaches that the controller is configured to open the second switch when the voltage of the output of the battery is at or below a first voltage threshold, as discussed above in the art rejection of claim 22.
Claims 3-4, 7, 10, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Dougherty and Kakiuchi (EP 2,736,146) .
With respect to claim 3, the combination discloses the structure of the three branches the controller functionality of claim 1, but does not expressly disclose disconnecting the capacitors based on the voltages of the capacitors. 

Kakiuchi discloses comparing the individual capacitor voltages to a threshold and then disconnecting those capacitors.  The placement of Kakiuchi disconnect switches (13, 21) corresponds to Dougherty’s Q2 and Q1, respectively.  There are several possible ways to analyze the combination.  They all rely on the breadth of “charging circuit”.  The specification (par 46, 48, 54) defines them as resistors, transistors or “alternative devices”.  Thus, this term is unbounded.
First, when combined, Kakiuchi’s switches (13, 21) would be placed in series with Dougherty’s switches (Q2, Q1).  In this manner, when Kakiuchi’s switches are opened, they will disconnect the first/second capacitors from the Dougherty transistors (Q2, Q1; where the transistors are the “charging circuits”).
Second, when combined, the Kakiuchi switches (13, 21) either replace the Dougherty switches (Q2, Q1).  Or, the combination only imports the Kakiuchi capacitor voltage sensing and the timing of when to open the switches.  Dougherty’s switches (Q2, Q1) remain (and the Kakiuchi controller disconnects the capacitors by operating 
Third, the charging circuits are the resistances of the Kakiuchi current sensors (33, 37).  Opening the first switch (13) disconnects the first capacitor (15) from the first charging circuit (33).  The second charging circuit (37), however, is on the wrong side of switch 21.  At the time of the earliest filing date, it would have been obvious to duplicate the Kakiuchi sensor (37) and place it below the switch 21.  The placement of the current sensor above/below the capacitor is irrelevant to the ability to sense the current through the capacitor. In a series circuit, the current is the same above the capacitor and below it.  This analysis is true if switch 37 is open (the current through 37 is the same as the current output from closed switch 21 to ground).
The combination and Kakiuchi are analogous because they are from the same field of endeavor, namely series-parallel capacitor networks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include Kakiuchi’s current sensors and capacitor disconnects.  The motivation for doing so would have been to protect the capacitors from being overcharged (Kakiuchi par 48, 57).
With respect to claim 4, Kakiuchi discloses the first target voltage, the second target voltage and the voltage of the output of the battery are approximately equal (par 47).  The figure 2 flowchart reduces the differences between the three voltages.  Thus, they are “approximately” equal.  

With respect to claims 10 and 20, Kakiuchi discloses the first charging circuit comprises a first resistor (33) and the second charging circuit comprises a second resistor (37).  As discussed above, it would have been obvious to duplicate or relocate the Kakiuchi resistor 37 to be below the second switch (21).  Furthermore, Dougherty’s conductors contain inherent resistances.  Reconfiguring the Dougherty circuit to show its total conductor resistances as equivalent lump resistors is within the level of ordinary skill in the art.  The claimed resistances are not disclosed as being a specific value to create an effect that would not otherwise happen.  The generic ability to include resistances in the combination is within the level of ordinary skill in the art.
With respect to claim 26, the combination discloses the apparatus, as discussed above in the art rejection of claim 3. The references are analogous, as discussed above. 
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Dougherty, Kakiuchi and Yamada.
With respect to claim 5, Baeuerle discloses that the diode (15) is reverse biased when the controller connects the two capacitors in series.  As discussed above, the 
With respect to claim 21, Yamada teaches the fourth switch and Baeuerle teaches reverse biasing the diode when the load is active.  The references combine to disclose the recited limitations of claim 21, as discussed above in the art rejection of claim 22.  The references are analogous, as discussed above. 
Claims 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Dougherty and Kopera (US 5,519,557). 
With respect to claims 11, 16 and 18, Baeuerle and Dougherty combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 6 and 8, respectively.  The references are analogous, as discussed above.
The combination discloses using a diode (Baeuerle 15) to disconnect the battery from the load, but does not expressly disclose completely disconnecting the battery from the load by opening a first switch.  Kopera (fig 3; col. 4) teaches that backflow prevention to a battery can be achieved with a relay to “completely” disconnect the battery (12) and load (10).  
Baeuerle and Kopera are analogous because they are from the same field of endeavor, namely backflow prevention devices for batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Baeuerle diode with a relay, as taught by Kopera.  The motivation for doing 
With respect to claim 15, Kopera discloses disconnecting the battery from the output via a third switch (44).  The combination discloses that this disconnection occurs when (the diode becomes reverse biased) and the combination’s controller connects the first and second capacitors.  
Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Dougherty, Kopera and Kakiuchi. 
Baeuerle, Dougherty and Kakiuchi combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 3-4 and 7, respectively.  Adding Kopera to the combination does not affect this analysis. The references are analogous, as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836